Citation Nr: 9906534	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-02 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which found that the veteran's claim was not well 
grounded. 

The veteran testified at a Travel Board hearing in June 1998.  
He indicated at that time that he was seeking service 
connection for a left elbow disorder and a disability 
manifested by stammering speech.  Since these issues have not 
been adjudicated by VA, they are referred to the RO for 
appropriate action.  


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran currently has a left ankle 
disability. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
residuals of a left ankle sprain is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 
Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage at 
497-98.  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id at 498.  

The veteran contends that he currently has traumatic 
arthritis of the left ankle, manifested by pain with cold or 
humid weather or upon certain activities such as jogging, 
running, dancing, or walking, and that this is causally 
related to an injury in service during basic training in 
1967.  

Service medical records reflect that while on active duty in 
August 1967, the veteran incurred a left ankle sprain, which 
was treated by a gel cast and light duty for 48 hours, and 
did not require physical therapy.  Service medical records 
are otherwise negative for complaints, treatment, or 
diagnosis of a left ankle disorder.  At the service 
separation examination in May 1969, the veteran entered no 
complaints of foot trouble, or bone, joint, or other 
deformity.  Clinically, the veteran's feet and lower 
extremities were evaluated as normal.  

The evidence of record reflects no complaints, diagnosis, or 
treatment of left ankle disorder following service separation 
until the veteran filed an Application for Compensation for 
these conditions in January 1997, notably almost 28 years 
after service separation.  

During a personal hearing in June 1998 before the undersigned 
member of the Board, sitting at Muskogee, Oklahoma, the 
veteran testified that in service he hurt his ankle while 
going through an obstacle course, was treated, and continued 
in service; that his ankle had hurt him in the last 10 to 15 
years; that there was "really no big physical done" at the 
time of service separation; that his doctor who treated him 
in August 1996 did not take an X-ray; and that he did not 
seek treatment for the left ankle after service, but 
mentioned it to his mother, who is a physician, and who told 
him that he had arthritis. 

There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability of 
the left ankle.  In this regard, the Court has held that 
"[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 
2 Vet.App. 141, 144 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

In this veteran's case, the evidence demonstrates that, 
though he was diagnosed in August 1967 with left ankle 
strain, no such diagnosis was entered at the most current 
examination by a private physician in August 1996.  The Board 
notes the veteran's contention that the August 1996 letter of 
Dr. Bob Bruton reflects a diagnosis of traumatic arthritis.  
It appears, however, that while Dr. Bruton's initial working 
impression, based on the veteran's reported history, may have 
been traumatic arthritis of the left ankle, his physical 
examination of the ankle in August 1996 revealed no swelling, 
deformity, redness, or instability, and no ligament damage 
was detected, and examination resulted in no diagnoses.  The 
veteran testified that Dr. Bruton did not take an X-ray.  The 
veteran's subjective report of pain and left ankle 
symptomatology with activity, with otherwise negative 
clinical findings, does not equate to a diagnosis of a 
current left ankle disability.  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence).

With regard to the veteran's testimony that his mother, who 
is a physician, told him that he had arthritis, the veteran's 
account, the Court has held that such a statement, "filtered 
as it [is] through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995). 

Even assuming, arguendo, that the notation of traumatic 
arthritis by Dr. Bruton reflected a diagnosis of current 
disability (traumatic arthritis), there is no competent 
medical evidence of a nexus between the currently claimed 
symptomatology by the veteran regarding the left ankle and 
his active service, including to a left ankle sprain in 
August 1967.  

The medical evidence reflects the veteran's complaints 
regarding left ankle symptomatology, reported nearly 28 years 
after service separation and subsequent to a claim for 
compensation, and his assertion that this symptomatology had 
been continuous since service.  It is of note that, although 
the veteran alludes to continuous left ankle symptomatology 
after service, he testified essentially that this had hurt 
him only in the last 10 to 15 years.  Nevertheless, even the 
veteran's report of continuous symptomatology (statements 
which are assumed to be credible solely for the purpose of 
determining whether he has submitted a well-grounded claim) 
requires competent medical evidence to relate any present 
condition to that symptomatology.  Savage at 498.   No such 
medical nexus opinion is of record.

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, and to 
relate any current symptomatology, including pain with 
activity, he is not competent to diagnose a current 
disability of the left ankle, nor to offer a medical nexus 
opinion regarding the relationship between any claimed 
current symptomatology of the left ankle and service 
(including left ankle sprain), or between any claimed current 
symptomatology of the left ankle and reported continuous 
post-service symptomatology.  See Grottveit, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
For these reasons, the Board must find that the veteran's 
claim for service connection for residuals of left ankle 
sprain is not well grounded. 38 U.S.C.A. § 5107(a). 

Finally, the Board considered the doctrine of benefit of the 
doubt.  However, as the veteran's claim does not cross the 
threshold of being a well-grounded claim, a weighing of the 
merits of this claim is not warranted, and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a left ankle sprain having been found to be not 
well grounded, the appeal is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


